J-S75006-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                    v.

MARQUISE WAKEFIELD,

                         Appellant                  No. 68 EDA 2016


        Appeal from the Judgment of Sentence November 25, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0013650-2013
                         CP-51-CR-0013651-2013
                         CP-51-CR-0013652-2013


BEFORE: BOWES, MOULTON AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                             FILED MAY 04, 2017

      Marquise Wakefield appeals from the judgment of sentence of an

aggregate term of ten to twenty years imprisonment which was imposed

following a bench trial wherein he was found guilty of attempted sexual

assault, two counts of robbery, burglary, criminal trespass, unlawful

restraint, false imprisonment, three counts of simple assault, two counts of

theft, two counts of receiving stolen property, three counts of terroristic

threats, two counts of possession of an instrument of crime, and recklessly

endangering another person (“REAP”) arising from two criminal episodes.

We reverse Appellant’s convictions in part, but affirm the judgment of

sentence in all other respects.
J-S75006-16



     Shortly before 2 p.m., on September 8, 2013, Appellant approached

Alexandra Houlihan. Ms. Houlihan was preparing for a run outside her house

in Philadelphia. Appellant asked to borrow Ms. Houlihan’s mobile phone to

call for a ride. Ms. Houlihan obliged Appellant’s request. After placing two

phone calls, Appellant began to walk away with the phone.      Ms. Houlihan

followed Appellant and demanded that he return it to her. Appellant lifted

his shirt to reveal a handgun and threatened to harm Ms. Houlihan if she did

not turn away.   Rather than turning away, Ms. Houlihan offered Appellant

money in exchange for the phone. Appellant agreed.

     Ms. Houlihan returned to her home to retrieve some cash. Despite Ms.

Houlihan telling him to wait outside, Appellant followed her into her house

and then into her bedroom. Once in the bedroom, Appellant shut the door

and stood between Ms. Houlihan and the exit. As Ms. Houlihan attempted to

retrieve money from her handbag, Appellant informed her that he was going

to have sex with her. Ms. Houlihan tried to dissuade Appellant and warned

him that her roommate was home and that she would discover him.

Nevertheless, Appellant proceeded to unbuckle his pants and threatened to

harm Ms. Houlihan if she did not remain quiet.       Appellant touched Ms.

Houlihan’s arm causing her to fall onto her bed. She immediately stood up

and continued to urge Appellant to leave her alone. Appellant then heard

Ms. Houlihan’s roommate descending the staircase outside her bedroom




                                   -2-
J-S75006-16



door. Upon hearing Ms. Houlihan’s roommate, Appellant buckled his pants

and fled with the money, but left the cellular telephone in the room.

        Less than one-half hour later at a bus stop in the vicinity of Ms.

Houlihan’s residence, Appellant confronted Marcell Bellinger and Rebecca

Hale.    Appellant asked the couple for change, but they declined.          Mr.

Bellinger then attempted to make a call using his cellular phone. Appellant

removed a firearm and pointed it at Mr. Bellinger’s face.        He demanded

money and the phone.       Mr. Bellinger responded to Appellant’s threat by

explaining that Appellant would have to shoot him to obtain the items. After

a short standoff, Appellant replaced his weapon and walked away.

        As a result of the description of their assailant provided by Ms.

Houlihan and Mr. Bellinger, police apprehended Appellant in an apartment

complex nearby the location of each incident.         Officers seized a black,

unloaded BB gun, made to look identical to a real firearm, from Appellant’s

waistband.     The police also escorted Ms. Houlihan, Ms. Hale, and Mr.

Bellinger to Appellant’s location, where they positively identified him as their

assailant.

        Based on the foregoing, Appellant was charged at three separate

docket numbers for a litany of offenses related to his altercations with Ms.

Houlihan, Mr. Bellinger, and Ms. Hale.     Following a bench trial, the court

found Appellant guilty of the aforementioned crimes and, after a sentencing

hearing, imposed a sentence of ten to twenty years incarceration. Appellant

                                     -3-
J-S75006-16



filed a timely notice of appeal and complied with the court’s order to file a

Rule 1925(b) statement of errors complained of on appeal. The court then

authored its Rule 1925(a) opinion. This matter is now ready for our review.

      Appellant raises three issues for our consideration:

   1. Was not [Appellant] erroneously convicted of unlawful restraint
      as there was insufficient evidence that he exposed the
      complainant Alexandra Houlihan to actual risk of serious bodily
      injury?

   2. Was not [Appellant] erroneously convicted of recklessly
      endangering another person as there was insufficient evidence
      that he placed the complainant Marcell Bellinger in danger of
      death or serious bodily injury?

   3. Was not [Appellant] erroneously convicted of theft and receiving
      stolen property as there was no evidence that he took or
      received any property from the complainant Marcell Bellinger?

Appellant’s brief at 3.

      As each of Appellant’s claimed errors presents a challenge to the

sufficiency of the evidence, we set forth our standard of review at the

outset. In evaluating a sufficiency challenge, we evaluate the record in the

light most favorable to the Commonwealth as verdict winner, giving the

prosecution the benefit of all reasonable inferences to be drawn from the

evidence. Commonwealth v. Smith, 146 A.3d 257, 261 (Pa.Super. 2016).

Moreover, “[e]vidence will be deemed sufficient to support the verdict when

it establishes each material element of the crime charged and the

commission thereof by the accused beyond a reasonable doubt.”            Id.

(citation omitted). However, the Commonwealth may sustain its burden by

                                     -4-
J-S75006-16



means of wholly circumstantial evidence. Id. In addition, “this Court may

not substitute its judgment for that of the factfinder, and where the record

contains support for the convictions, they may not be disturbed.”        Id.

Finally, “the finder of fact is free to believe some, all, or none of the

evidence presented.” Id. at 262.

     First, Appellant argues the Commonwealth failed to present sufficient

evidence to establish that he unlawfully restrained Ms. Houlihan. In order to

maintain a conviction for unlawful restraint, the Commonwealth must prove

that the person knowingly:

  (1)   restrained another person unlawfully in circumstances
        exposing that person to the risk of serious bodily injury; or

  (2)   holds another in a condition of involuntary servitude.

18 Pa.C.S. § 2902(a).    Serious bodily injury is defined as “[b]odily injury

which creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S. § 2301. Appellant contends that a conviction

under § 2902(a)(1), for which he was charged and convicted, requires proof

of actual, rather than merely apparent, harm. He maintains that since the

BB gun was unloaded, it did not pose a risk of actual harm.

     In support of his position, Appellant relies on Commonwealth v.

Schilling, 431 A.2d 1088 (Pa.Super. 1981).     In Schilling, the defendant,

Schilling, while on a date with the victim, compelled her to perform oral sex



                                    -5-
J-S75006-16



by placing a pistol against her head. Out of fear, the victim complied. After

the act was completed, Schilling informed the victim that the weapon was an

air pistol. Based on these facts, the defendant was convicted of, inter alia,

unlawful   restraint.   On    appeal,   Schilling   argued,   in    part,    that   the

Commonwealth had failed to establish that he unlawfully restrained the

victim since she was not exposed to an actual danger of serious bodily

injury.

      In reversing Schilling’s conviction for unlawful restraint, this Court

noted that he was charged and convicted under subsection (a)(1) of the

relevant statute    as opposed to        subsection   (a)(2),      which    relates to

involuntary servitude.       We observed that subsection (a)(1) required the

Commonwealth “to prove as part of its prima facie case that the [defendant]

put another in actual danger of serious bodily injury.” Id. at 1091-1092.

We analogized the facts to our holding in Commonwealth v. Trowbridge,

395 A.2d 1337 (Pa.Super. 1978), wherein we found that evidence of an

apparent ability to inflict harm was insufficient to support a conviction for

REAP. We held that, with regards to an air rifle, the Commonwealth must

prove “either that the gun was loaded or that the surrounding circumstances

were inherently dangerous in order to sufficiently show an actual danger of

serious bodily injury.” Schilling, supra, at 1092. Having determined that

the Commonwealth failed to prove the air gun was loaded and that the

circumstances surrounding the crime were not so inherently dangerous as to

                                        -6-
J-S75006-16



constitute an actual danger or serious bodily harm, we reversed Schilling’s

conviction for unlawful restraint.   Compare Commonwealth v. Melvin,

572 A.2d 773 (Pa.Super. 1990) (defendant’s         possession and use of an

unloaded sawed-off shotgun to force the victim to drive in search of a third

party was sufficient proof of inherently dangerous circumstances to support

unlawful restraint conviction).

      Essentially, the Commonwealth concedes it did not present sufficient

evidence to convict Appellant under 18 Pa.C.S. § 2902(a)(1). Nevertheless,

it counters Appellant’s argument by contending that the evidence was

sufficient to convict Appellant for unlawful restraint under subsection (a)(2).

It asserts that the fact Appellant was not charged under subsection (a)(2) is

inconsequential since the conduct described in the information supported

either offense.   It cites to Commonwealth v. Lohr, 468 A.2d 1375 (Pa.

1983), for the proposition that, where the information names one crime but

describes elements of another, the defendant is charged with both crimes.

The Commonwealth argues that the evidence is sufficient to support the

finding that Appellant held Ms. Houlihan in a condition of involuntary

servitude, and since the information described such conduct, Appellant

would not be prejudiced by a modification of his judgment of sentence to

reflect the appropriate offense.

      Initially, we find that Lohr, supra, does not control our disposition. In

Lohr, the defendant was charged with rape, but convicted of statutory rape.

                                     -7-
J-S75006-16



He argued trial counsel was ineffective for failing to object to the variance

between the crime he was charged for (rape) and the crime for which he

was ultimately convicted (statutory rape).       We reasoned that the conduct

charged under the rubric of rape did not foreclose the Commonwealth from

producing evidence of statutory rape at trial since evidence of the conduct

necessary to establish rape of a thirteen-year-old girl would also establish

statutory rape. Thus, we found that no such variance existed.

       Herein, Appellant challenges the sufficiency of the evidence adduced at

trial for unlawful restraint under 18 Pa.C.S. § 2902(a)(1).        Appellant’s

information specifically listed this charge, but not a charge under §

2902(a)(2). The court found him guilty under subsection (a)(1). Appellant

is not arguing that there was a prejudicial variance between the crime

charged and the crime for which he was convicted, as was the case in Lohr.

Rather, he is assailing the sufficiency of the evidence for the crime for which

he was charged and convicted, i.e. unlawful restraint pursuant to 18 Pa.C.S.

§ 2902(a)(1).1 Hence, Lohr is inapposite to this matter.

       We are constrained to find that Schilling, supra, rather than Melvin,

supra, is controlling. As in Schilling, Appellant employed an unloaded BB

____________________________________________


1
  We observe that unlawful restraint as defined by 18 Pa.C.S. § 2902(a)(2)
is not a lesser-included offense of unlawful restraint as defined by 18 Pa.C.S.
§ 2902(a)(1), but rather, an alternative grounds by which to convict an
individual of unlawful restraint.



                                           -8-
J-S75006-16



gun in order to threaten Ms. Houlihan.     Appellant’s mere possession of an

unloaded BB gun did not present a direct risk of serious bodily injury to her.

Furthermore, in Schilling, we found that the actual consummation of the

sexual act under duress nevertheless was insufficient to establish that the

surrounding circumstances created an actual risk of serious bodily injury.

Herein, Appellant never removed the BB gun from his waistband and exited

Ms. Houlihan’s residence without a violent incident or sexual contact. Hence,

even when viewing the evidence in the light most favorable to the

Commonwealth, the evidence is not sufficient to prove beyond a reasonable

doubt that Ms. Houlihan was “in actual danger of serious bodily injury” or

that the surrounding conditions were inherently dangerous.         Schilling,

supra; Melvin, supra. Thus, we vacate Appellant’s conviction for unlawful

restraint.

      In his second issue, Appellant asserts that there was insufficient

evidence to convict him of REAP as to Mr. Bellinger and Ms. Hale. A person

recklessly endangers another “if he recklessly engages in conduct which

places or may place another person in danger of death or serious bodily

injury.”     18 Pa.C.S. §   2705.   To sustain a conviction for REAP, “the

Commonwealth must prove that the defendant had an actual present ability

to inflict harm and not merely the apparent ability to do so. Danger, not

merely the apprehension of danger, must be created.” Commonwealth v.

Cianci, 130 A.3d 780, 782 (Pa.Super. 2015); Trowbridge, supra at 1340.

                                     -9-
J-S75006-16



However, [i]t is not [the defendant himself] that must be [shown] to have

the present ability to cause death or serious bodily injury to another, it is

[the defendant’s] actions.”   Commonwealth v. Vogelsong, 90 A.3d 717,

721 (Pa.Super. 2014). Indeed, the Commonwealth “need only establish that

the defendant’s conduct placed or may have placed another in danger of

serious bodily injury or death.” Id.

      The trial court reasoned that pointing an unloaded weapon at a person

may lead others to retaliate. It noted that Mr. Bellinger and Ms. Hale were

on a busy roadway when Appellant accosted them. The court found that the

prolonged encounter between Appellant and Mr. Bellinger could have been

witnessed by other pedestrians or motorists who, in turn, could have

employed an actual firearm in the couple’s defense. Such a scenario would

place Mr. Bellinger and Ms. Hale in danger of being caught in the crossfire.

Thus, the court, relying on Commonwealth v. Reynolds, 835 A.2d 720

(Pa.Super. 2003) concluded that Appellant’s conduct had placed the two in

danger of serious bodily injury.

      Appellant asserts that this case is distinguishable from Reynolds,

supra.   In Reynolds, the defendant was charged with REAP following a

dispute with two individuals at a tavern.       After arguing with the two

individuals, Reynolds and his wife were removed from the bar by security.

When the two individuals who had argued with Reynolds emerged from the

bar a short time later, Reynolds, who was waiting outside, threatened them

                                       - 10 -
J-S75006-16



with a handgun. A fight ensued wherein Reynolds and the two men wrestled

each other to the ground to gain control of the firearm.         Eventually,

Appellant regained his feet after a bystander interjected.         He again

brandished his weapon and threatened the two men before fleeing.

     On appeal, we found the Commonwealth had presented sufficient

evidence to establish REAP.    We noted that there was no evidence that

Reynold’s gun was loaded at the time of the dispute. Notwithstanding that

fact, we found that, even had that not been the case, “the circumstances

surrounding [Reynold’s] actions presented an actual, foreseeable, risk of

danger.” Id. at 729. We observed that Reynolds lashed out in a bar with

other customers and staff present, pointed a gun at a person’s forehead, and

wrestled with the two individuals while possessing a firearm.    Finally, we

remarked that a bystander had entered the fray in an attempt to dispel the

scuffle. As such, we concluded that Reynolds had created an actual danger

by pointing the gun at the men, regardless of whether it was loaded or

operable.

     Appellant argues that the risk of retaliation apparent in Reynolds was

not present instantly.   He asserts that he approached the couple on the

street, rather than in a bar full of people, and hence, the supposed danger

created by his conduct did not create a reasonably foreseeable risk to Mr.

Bellinger and Ms. Hale. We disagree.




                                   - 11 -
J-S75006-16



      Herein, Appellant approached Mr. Bellinger and Ms. Hale at a bus stop

on a busy street during the middle of the day. When Mr. Bellinger refused to

give Appellant money and his cellphone, Appellant pulled a firearm and

placed it six inches away from Mr. Bellinger’s head.         Mr. Bellinger told

Appellant that he would “have to shoot me to get [the items].” N.T. Trial,

4/18/15, at 58. Mr. Bellinger’s remarks resulted in a two-minute stand-off

during which Appellant continued to aim the weapon at Mr. Bellinger’s face.

The danger inherent in such a deadlock, in the middle of the day in an urban

environment, posed a serious risk of harm to Ms. Hale and Mr. Bellinger.

Appellant’s actions created an immediate threat of retaliation from any

passerby who happened to chance upon the confrontation. The possibility of

such retaliation created the risk that Mr. Bellinger or Ms. Hale would suffer

serious bodily injury if caught in the crossfire. Therefore, we find that, when

viewing the evidence in the light most favorable to the Commonwealth as

verdict winner, the Commonwealth presented sufficient evidence to support

Appellant’s conviction for REAP. Thus, no relief is due.

      In his third issue, Appellant alleges that there was insufficient evidence

to support his convictions for theft and receiving stolen property as it relates

to his altercation with Mr. Bellinger.    He contends that since he did not

obtain any property from Mr. Bellinger, he cannot be found guilty of theft or

receiving stolen property.




                                     - 12 -
J-S75006-16



      In order to be convicted of theft by unlawful taking of movable

property, a person must unlawfully take, or exercise unlawful control over,

movable property of another with the intent to deprive him thereof.

Commonwealth v. Hill, 140 A.3d 713 (Pa.Super. 2016); 18 Pa.C.S. §

3921(a). The crime of receiving stolen property requires the Commonwealth

to show that the defendant (1) intentionally acquired possession of the

movable property of another; (2) with the knowledge or belief that it was

probably stolen; and (3) the intent to deprive the individual of that property

permanently. Commonwealth v. Robinson, 128 A.3d 261, 265 (Pa.Super.

2015); 18 Pa.C.S. § 3295(a).

      In its Rule 1925(a) opinion, the trial court did not dispute the merits of

Appellant’s claimed error.    Rather, it stated that Appellant was guilty of

attempted theft and attempted receipt of stolen property.            The court

reasoned that when it realized its error, it decided not to impose any further

penalty on those counts.       Hence, the court concluded the error was

harmless. In a similar vein, the Commonwealth concedes that Appellant did

not take possession of Mr. Bellinger’s cellphone or money, but nevertheless,

requests that this court modify his convictions to reflect the lesser-included

offenses of attempted theft and attempt to receive stolen property.

Appellant rebuffs these attempt crimes and requests this Court to limit its

review to a sufficiency analysis of his conviction for theft and receiving

stolen property.   As this Court lacks the power to modify sentences or

                                    - 13 -
J-S75006-16



impose convictions, as the Commonwealth urges us to do, we are bound to

proceed under the rubric of a challenge to the sufficiency of the evidence.

       We begin our examination by noting that any conviction for a crime

that a person has not committed cannot be harmless error, even where no

further sentence is imposed.2 That said, we find that the evidence was not

sufficient to uphold Appellant’s convictions for theft and receiving stolen

property. The Commonwealth simply presented no evidence that Appellant

took possession of Mr. Bellinger’s telephone or money.      Rather, Appellant

approached Mr. Bellinger and asked for change. When Mr. Bellinger denied

that request, Appellant drew his gun and demanded money and a cellphone.

However, after a brief stand-off between the two individuals, Appellant fled

the scene without taking anything from Mr. Bellinger.     Hence, Appellant is

entitled to relief.

       In sum, we find, when viewing the evidence in the light most favorable

to the Commonwealth as verdict winner, that the evidence was insufficient

to support a conviction of unlawful restraint of Ms. Houlihan, sufficient to

support a conviction of REAP as to Mr. Bellinger and Ms. Hale, and

insufficient to support convictions for theft and receipt of stolen property

with regard to Mr. Bellinger. Accordingly, we reverse Appellant’s convictions
____________________________________________


2
 A conviction, regardless of the punishment imposed, becomes a part of a
person’s criminal history, and thus, applies towards his prior record score
when calculating sentencing guidelines. See 204 Pa.Code § 303.5.



                                          - 14 -
J-S75006-16



for unlawful restraint, theft, and receiving stolen property as discussed

above.   Since Appellant did not receive any further punishment for his

convictions for these offenses, the trial court’s sentencing scheme is not

disturbed. Thus, we need not vacate his sentence. See Commonwealth v.

Thur, 906 A.2d 552, 570 (Pa.Super. 2006).

      Convictions for unlawful restraint, theft, and receipt of stolen property

reversed. Judgment of sentence affirmed in all other respects. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2017




                                    - 15 -